Citation Nr: 0532596
Decision Date: 12/02/05	Archive Date: 03/02/06

DOCKET NO. 00-04 140A                       DATE DEC 02 2005

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for a right thigh disability, claimed as a knot.

2. Entitlement to an initial compensable disability rating for chronic urticaria.

3. Entitlement to a higher initial disability rating for residuals of right knee surgery (right knee disability), currently evaluated as 10 percent disabling.

4. Entitlement to a higher initial disability rating for status post arthroscopic surgery of the left knee with a history of degenerative joint disease (left knee disability), currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran retired from active duty in March 1998, after 20 years of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 1999 rating action by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans' Affairs (VA),

In June 2002, a hearing was held before a Veterans Law Judge. In September 2002, the Board ordered further development in the case. Thereafter, the case was sent to the Board's Evidence Development Unit (EDU), to undertake the requested development.

This case was remanded in October 2003. The case has been returned to the Board for review.

The March 1999 rating action, in part, denied service connection for a right thigh disability. In his notice of disagreement (NOD) to the March 1999 rating action, the veteran explained that he wanted service connection for a left thigh disability instead of a right thigh disability. The RO issued a statement of the case which listed the issue regarding the right thigh disability and the veteran perfected a timely appeal to this issue, by checking "I want to appeal all issues listed on the statement of the case." Throughout the appeal the veteran has attempted to explain that he wanted service connection for a left thigh disability, which was granted in a

- 2 



February 2005 rating action. However, since he has not provided a written statement indicating a desire to withdraw the claim for service connection for a right thigh disability, the Board shall continue to review this claim.

The issues of service connection for a right thigh disability and the assignment of a higher disability evaluation for the right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The urticaria has not been shown to be symptomatic, but the veteran is required to take antihistamines for control of his urticaria.

2. The left knee disability is manifested by arthritis, associated pain, crepitation, and tenderness with flexion to 125 degrees and full extension.

CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for urticaria prior to August 30, 2002, have not been met. 38 U.S.C.A. §§ 1155,5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2001).

2. The criteria for a 10 percent evaluation for urticaria beginning August 30, 2002, have been met. 38 U.S.C.A. §§ 1155,5107 (West 2002); 38 C.F.R. §§ 4.7,4.118, Diagnostic Codes 7806, 7825 (2004).

3. The criteria for the assignment of an initial disability evaluation in excess of 10 percent for the left knee disability are not met. 38 U.S.C.A. §§ 1155,5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.10, Diagnostic Codes 5010, 5260 (2004).

- 3 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that the currently assigned disability evaluations do not reflect the true severity of his skin condition and left knee disability.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information (medical or lay evidence) that is necessary to substantiate the claim. 38 D.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been satisfied by virtue of a letter sent to the veteran in May 2004. The content of the notice fully complied with the requirements of38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, a supplemental statement of the case in February 2005 readjudicated each claim reviewed in this decision after the content-compliant notice had been provided, and without "taint" from prior adjudications. Therefore the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to the duty to assist, the record reflects that the RO has attempted to obtain all of the veteran's medical records in connection with the appellant's claims. Further, the RO asked him to submit any evidence in his possession that pertains to the claims. The RO has contacted all of the medical agencies listed by the appellant. Further, the veteran has been provided VA examination. At the June 2004 VA examination the veteran reported that he was receiving private orthopedic care. A May 2004 letter shows that the RO sent VA Forms 21-4142 to the veteran,

- 4



in order to help him obtain any private medical records. The veteran failed to return any forms concerning this private treatment. Further, an April 2005 letter informing him that his case had been returned to the Board for review, also indicated that he could submit any new evidence. He did not respond.

Moreover, the Board advised the veteran in a July 2005 letter that the Veterans Law Judge that conducted the June 2002 hearing is no longer employed with the Board. He was given an opportunity to have another hearing before a Veterans Law Judge. He did not elect to do so.

For the above reasons, the Board finds that development of the record is sufficiently complete to permit a fair and just resolution of the appeal, and there has been no prejudicial failure of notice or assistance to the appellant. The Board finds that the notice and duty to assist provisions of the law have been satisfied.

Criteria and analysis for a higher evaluation for urticaria

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity in civil occupations. See 38 U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities.

The veteran appealed the initial evaluations assigned his service-connected disabilities. The issue before the Board is taken to include whether there is any basis for "staged" ratings at any pertinent time, to include whether a current increase is in order. See Fenderson v. West, 12 Vet. App. 119 (1999).

The lay statements and testimony are considered to be competent evidence when describing symptoms of a disease or disability. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these statements regarding the severity of the appellant's symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.

Based on in-service treatment, service connection was granted for urticaria, in the March 1999 rating action. A noncompensable evaluation was assigned. Urticaria is

- 5 



"defined as vascular reaction, usually transient, involving the upper dermis, representing localized edema caused by dilatation and increased permeability of capillaries, and marked by the development of wheals [hives or welts]." Barclay v. Brown, 4 Vet. App. 161, 163 (1993).

During the pendency of the veteran's appeal, VA promulgated new regulations concerning the evaluation of skin disabilities, including scars, effective August 30, 2002. See 67 Fed. Reg. 49,590 (July 31, 2002). Generally, where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran will apply. However, when amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded. 38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461,467 (1997);
VAOPGCPREC 3-2000. Therefore, prior to August 30, 2002, the Board may apply only the previous version of the rating criteria. As of August 30, 2002, the Board must apply whichever version of the rating criteria is more favorable to the veteran.

The appellant's urticaria is rated by analogy under Diagnostic Code 7806 dermatophytosis-eczema.

The following rating criteria were in effect prior to August 2002:

Dermatophytosis is to be rated as scars, disfigurement, etc., on the extent of constitutional symptoms, physical impairment. Diagnostic Code 7813.

Superficial scars, which are poorly nourished, with repeated ulceration, and superficial scars which are tender and painful on objective demonstration warrant a 10 percent evaluation. Other scars are rated on the degree of limitation of function of the affected part. 38 C.F.R. Codes 7803, 7804, 7805. The rating schedule did not provide for evaluating disfigurement of areas other than the head, face, or neck.

The Board also considered rating the disability under Diagnostic Code 7806. Eczema, with slight, if any, exfoliation, exudation or itching, if on a non-exposed

- 6



surface or a small area, warrants a noncompensable rating. With exfoliation, exudation or itching, if involving an exposed surface or extensive area, a 10 percent evaluation is warranted. If there is exudation or itching constant, extensive lesions or marked disfigurement, a 30 percent rating is for assignment. With ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or when the disorder is exceptionally repugnant, a 50 percent evaluation is warranted. Diagnostic Code 7806.

Beginning in August 2002, the following criteria became effective:

Dermatophytosis of areas other than the head, face, and neck is to be rated as scars (Codes 7801, 7802, 7803, 7804, or 7805) or dermatitis (Code 7806), depending on the predominant disability. Diagnostic Code 7813. In this case, appellant's urticaria is primarily manifested by a rash rather than scarring or disfigurement, so the appropriate Diagnostic Code is 7806.

A 60 percent rating is warranted for dermatitis or eczema involving more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corti co steroids or other immunosuppressive drugs required during the past 12- month period. If the disability involves 20 to 40 percent of the entire body or20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent evaluation is to be assigned. A 10 percent rating is for assignment where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas is affected, or intermittent systemic therapy has been required, such as corticosteroids or other immunosuppressive drugs, for a total duration of less than six weeks during the past 12-month period. Where less than 5 percent of the entire body or less than 5 percent of exposed areas is affected, and no more than topical therapy has been required during the past 12-month period, a zero percent rating is appropriate. Diagnostic Code 7806.

- 7 



A 10 percent evaluation is to be assigned for scars, on other than the head, face, or neck, that are superficial and that do not cause limited motion, and that comprise an area or areas of 144 square inches (929 sq. cm.). Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part. A superficial scar is one not associated with underlying soft tissue damage. Diagnostic Code 7802.

Superficial, unstable scars are rated 10 percent disabling. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. A superficial scar is one not associated with underlying soft tissue damage. Diagnostic Code 7803.

A 10 percent rating is warranted for superficial scars that are painful on examination. A superficial scar is one not associated with underlying soft tissue damage. In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. Diagnostic Code 7804.

Other scars are to be rated based on limitation of function of the affected part. Diagnostic Code 7805.

In considering the old criteria, although initially the involved areas were active, the more recent clinical data shows otherwise. It does not appear that he is symptomatic. On VA examination in February 1999, the veteran reported that he notices symptoms of urticaria during the summer. He also described swelling and tingling of the hands. At his hearing held in June 2002, he indicated that he did not like taking his antihistamine medication due to the sedative effect. At VA examination conducted in June 2004 the veteran reported that his symptoms included continuous itching.

The service medical records indicate that the symptoms appeared on occasions, however, the manifestations have not been clinically observed since the inservice episodes. The examiners at the VA examinations indicated that there was no

- 8 



affected area or any evidence of urticaria. In February 1999, the VA examiner reported that there were no urticarial lesions or any other skin rashes. In fact, the veteran indicated that he does not experience rashes ifhe takes his medication. There were hypopigmented areas on the lower extremities but these were reportedly associated with bruises that resulted from running through the woods. Furthermore, at the VA examination in June 2004, there was no evidence of urticaria. The Board acknowledges the veteran reported itching, but also notes that there is no evidence of exudation, lesions, or marked disfigurement or any other objective manifestation of a skin rash since service discharge.

Moreover, the evidence of record does not show that the veteran has limitation of function. The VA examination reports do not convey that he has problems with his hands. Consequently, as ulceration, exfoliation or itching, involving an exposed area, have not been shown, he is not entitled to a compensable rating under the "old" Diagnostic Codes. Further, scarring has never been shown.

Significantly, however, the new regulations include Diagnostic Code 7825, for rating urticaria. The criteria for Diagnostic Code 7825 provide for assignment of a 10 percent rating where there are recurrent episodes of urticaria occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines or sympathomimetics. A 30 percent rating is warranted where there are recurrent debilitating episodes occurring at least four times during the past 12-month period, requiring intermittent systemic immunosuppressive therapy for control. A 60 percent evaluation is warranted where there are recurrent debilitating episodes occurring at least four times during the past-12 month period despite continuous immunosuppressive therapy.

With consideration of the above criteria and the evidence of record, the Board accordingly finds that a 10 percent evaluation, but no higher, is more nearly approximated under the new Diagnostic Code 7825 for evaluating service-connected urticaria. The evidence does not support a finding that the veteran has had a debilitating breakout at least four times over the last 12 months. He has repeatedly indicated that the use of a certain antihistamine controls and/or treats his condition adequately. Additionally, there is no evidence that he requires some

- 9 



type of immunosuppressive drug therapy for control of his urticaria, so as to make a 30 or 60 percent evaluation appropriate here under the new Diagnostic Code 7825. Therefore, a 10 percent evaluation for urticaria, but no more, under the new 38 C.F.R. § 4.118, Diagnostic Code 7825, is warranted in this instance. 38 C.F.R. §§ 3.102, 4.3, 4.7.

The Board has also reviewed the remainder of the new 38 C.F.R. § 4.118, in order to identify other diagnostic codes that may apply to afford the veteran a rating in excess of 10 percent. Notably, however, because the new Diagnostic Code 7825 is tailored to the evaluation of urticaria, it appears to be the most appropriate for consideration of the severity of this service-connected skin disorder. Furthermore, there does not appear to be another similar diagnostic code available to more appropriately rate the veteran's urticaria at a higher evaluation.

Criteria and analysis for a higher evaluation for left knee disability

Based on in-service treatment and VA examination, service connection was granted for status post arthroscopic surgery, left knee with history of degenerative joint disease, in the March 1999 rating action. A 10 percent evaluation was assigned.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion. These 10 percent evaluations are combined, not added, under Diagnostic Code 5003.

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups. A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and

- 10



there are occasional incapacitating exacerbations. 38 C.F.R. 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee. A 0 percent rating is warranted when leg flexion is limited to 60 degrees. A 10 percent rating is warranted when it is limited to 45 degrees, and a 20 percent rating is warranted when it is limited to 30 degrees.

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee. A 0 percent rating is warranted when leg extension is limited to 5 degrees. A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from 0 degrees to 140 degrees.

Knee impairment with recurrent subluxation and lateral instability is rated 10 percent when slight, 20 percent when moderate and 30 percent when severe. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

When a diagnostic code provides for compensation based solely on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which rating decisions are based must adequately portray the extent of the functional loss due to pain "on use or due to flare-ups." DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part which becomes disabled on use must be regarded as seriously disabled. However, a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example. 38 C.F.R. § 4.40.

- 11 



The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weightbearing are also related considerations.

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable. Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability. Deluca v. Brown, 8 Vet. App. 202 (1995).

Initially, the Board concludes, based on the entire record, that the veteran's disability picture does not approximate the schedular criteria for a higher evaluation for limitation of motion of the left knee. Recent clinical findings do not show that limitation of motion is present to such extent as to warrant a higher evaluation. In February 1999, the range of motion of the left knee was considered normal, 0 degrees to 140 degrees. In June 2004, the VA examination report shows that the range of motion of the left knee was 0-125 degrees.

The Board has also considered Deluca v. Brown, in reaching its conclusion in this case. However, in this case, it is not objectively shown that there was additional functional limitation that would warrant an increased rating based on pain or weakness. It is noted that the veteran has reported varying amounts of pain. VA outpatient records dated between 2001 and 2005 show that the veteran continually complained of bilateral knee pain. At the June 2002 personal hearing, the veteran reported that his left knee condition impaired his ability to drive, walk and bend his knees. At the June 2004 VA examination, the veteran reported pain on a scale of 1-10 was either 6 or 7. His symptoms included giving-away, weakness, warmth, buckling, and lack of endurance. He reported flare-ups twice weekly. The flare-ups were precipitated by running, jumping, or bicycling. He also reported occasional use of a cane and brace. The veteran also complained that his left knee bothered him at work if he carried a computer.

- 12 



While there is noted pain at the VA examinations, he has not identified any functional limitation that would warrant a rating higher than 10 percent under the applicable rating criteria. The examiners have mostly described his manifestations as mild or moderate, which approximates a 10 percent rating. Atthe February 1999 VA examination, the examiner noted mild tenderness on both sides of the patella. The examiner indicated that there was a moderate amount of crepitus with a slight amount of pain. There was associated pain with deep knee bends. The examiner commented that there was moderate functional loss due to pain. An October 2003 X-ray noted mild arthritis of both knees. At the June 2004 VA examination, the examiner noted that he did not have either a cane or a knee brace at the examination although he reported that he used assistive devices. He walked with a slight limp. On examination, crepitation was noted. Significantly, the examiner reported that there was minimal fatigability and incoordination. While the veteran has reported subluxation, none has been shown in the report of the VA examinations, despite comprehensive studies. Thus a separate rating for subluxation or instability under Diagnostic Code 5257 is not warranted. The examination reports show that he has nearly full range of motion of the left knee. There is no reported swelling or effusion of the left knee joint. There have been no noted neurological abnormalities. The veteran specifically denied any locking at the most recent VA examination. In light of these findings, the rating schedule does not support an increased rating due to pain alone. Spurgeon v. Brown, 10 Vet. App. 194 (1997).

There are other diagnostic codes concerning other impairment of the left knee that provide for a higher rating, but the manifestations required for the assignment of a higher schedular rating are not shown.

The June 2004 VA examination noted a 3-centimeter (em.) incision on the medial aspect on the left knee. There were two other 0.5-cm. scars distributed around the left knee. The Board has also considered whether the surgical scarring warranted a separate evaluation. As noted above, the schedule of ratings provides a 10 percent rating for unstable, tender or painful superficial scars or if there is limitation of function of the part affected. The veteran has not reported any complaints regarding any scarring and the record does not show that the scarring is productive of any

- 13 



functional impairment, nor otherwise disabling. As the scarring has not been shown to result in functional limitation of the left knee, a compensable rating is not warranted. See Esteban v. Brown, 6 Vet. App. 259 (1994). Consequently, the preponderance of evidence is against the claim for a higher rating. 38 U.S.C.A. § 5107.

In conclusion, the preponderance of the evidence being against the veteran's claims for higher ratings, the evidence is not equally balanced, and the veteran's claims must be denied.

ORDER

Entitlement to the assignment of a compensable evaluation for urticaria prior to August 30, 2002, is denied.

A 10 percent evaluation is warranted for urticaria effective August 30, 2002, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to the assignment of a higher evaluation for a left knee disability, is denied.

REMAND

As referred to above, the Board remanded this case in October 2003. The Board requested VA examination. The Board requested that the examiner review the C- file and render an opinion as whether the veteran had a current right thigh or right hip disability. The Board also requested that if a disability was present the examiner should comment on whether it was related to any incident of active service. The examiner was also requested to review the diagnoses regarding myositis ossificans involving the right hip and thigh area by X-ray in December 1992. A review of the June 2004 VA examination report shows a diagnosis of exostosis involving the right hip. While the examiner commented that the veteran

- 14 



was requesting service connection for a left thigh disability, the report did not include opinions concerning the right thigh or hip. Nor was an X-ray taken of the right thigh. Further examination and opinion are needed.

The Court has held, in Stegall v. West, 11 Vet. App. 268 (1998) that a Remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.

The RO issued a supplemental statement of the case (SSOC) in February 2005. The SSOC did not include the issue of an higher evaluation for the right knee disability. In February 2005, the RO granted a 10 percent evaluation for the right knee disability. Even though the RO increased the schedular rating for the veteran's disability during the appeal, the issue of entitlement to a higher rating remains on appeal, as the veteran had not indicated a desire to withdraw that issue. See AB v. Brown, 6 Vet. App. 35 (1993). The RO should issue a SSOC that pertains to the claim of a higher evaluation for the right knee disability.

In view of the above, the case is remanded to the RO via the AMC in Washington DC for the following:

1. Unless the veteran withdraws this issue in writing, an examination should be conducted concerning a right hip or right thigh disability. The claims folder should be made available to the examiner. Any necessary tests and studies should be performed. The examiner should express an opinion as to 1) whether the veteran has a right hip or a right thigh disability (other than right hip exostosis) 2) if so, what is the additional disability and 3) whether it is as likely or not that any diagnosed right thigh or right hip disability is related to military service. In regard to the right hip/thigh disability, the examiner attention is directed to the December 1992 diagnosis of myositis ossificans involving the right thigh. The claims folder should be made available to the examiner.

- 15 



Any necessary tests and studies should be performed including X-ray of the right thigh. All examination findings and the complete rationale for all opinions expressed and conclusions reached should be set forth in a legible report.

2. If any benefit sought on appeal, for which a NOD has been filed, remains denied, the appellant and representative should be furnished a SSOC including the right knee disability, and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

J.E. DAY
Veterans Law Judge, Board of Veterans' Appeals

- 16 




